Citation Nr: 9900020	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
arthritis of the cervical and lumbar spine. 

3.  Entitlement to an increased rating for a gastric ulcer, 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg, evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for anxiety to include 
post-traumatic stress disorder (PTSD), evaluated as 
10 percent disabling.




REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This appeal arises from an October 1994 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.  
On appellate review in January 1998, the Board of Veterans 
Appeals (Board) remanded the case for due process 
considerations pertaining to the veterans request for a 
travel board hearing.  Thereafter, the veteran indicated that 
he did not desire a hearing.  As such, the case has been 
returned to the Board for appellate review.

The issues of entitlement to service connection for residuals 
of traumatic arthritis of the cervical and lumbar spine, 
entitlement to an increased rating in excess of 10 percent 
for residuals of a gunshot wound of the right leg and 
entitlement to an increased rating in excess of 10 percent 
for anxiety to include PTSD will be addressed in the remand 
portion of the decision.


CONTENTIONS OF VETERAN ON APPEAL

The veteran argues that his bilateral hearing loss became 
manifest in service, particularly while being beaten as a 
prisoner of war.  He also asserts that he is entitled to a 
disability rating in excess of 10 percent for residuals of a 
gastric ulcer.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for entitlement to 
service connection for bilateral hearing loss is not well 
grounded.  The appeal is therefore denied.  It is also the 
decision of the Board that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for a gastric ulcer.


FINDINGS OF FACT

1.  The evidence does not demonstrate a nexus between the 
veterans bilateral hearing loss and service.  

2.  The veterans gastric ulcer is manifested by reoccurring 
tenderness over the epigastrium and right upper quadrant that 
lasts minutes.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gastric ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Any claimant who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for sensorineural hearing loss if manifest to a 
compensable degree within a year post-service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  In addition, the 
circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience.  38 C.F.R. 
§ 3.304(e).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza, supra; see also Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was noted during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Id.  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).  Nevertheless, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
plausible is required.  Grottveit at 93.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

Bilateral hearing loss

In this case, the veterans claim for hearing loss is not 
well grounded.  The competent medical evidence of record 
fails to establish a nexus between the veterans current 
bilateral hearing loss disorder and service.  Caluza, supra.

The service medical records are devoid of any complaints of 
or findings associated with hearing loss and on discharge 
examination in October 1945, whispered hearing voice was 
15/15 bilaterally.

VA examination reports dated in August 1947 and July 1951 as 
well as a VA hospital report dated in March 1989 and VA 
outpatient treatment reports extending from September1993 to 
January 1995, are silent with regard to hearing loss. 

On VA examination in August 1995, the veteran stated that his 
hearing loss had increased.  Puretone thresholds were to 50, 
65, 65, 70, and 80 for the right ear and 50, 65, 65, 70, and 
75 for the left ear for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  The puretone averages 
were 70 on the right and 69 on the left with Maryland CNC of 
92 on the right and 84 on the left.  A summary of audiologic 
test results shows the examiner noted the presence of 
bilateral sensorineural hearing loss.  Thus, under the 
standard set forth in 38 C.F.R. § 3.385, the veteran has a VA 
recognized hearing loss disability.  Id.

At his personal hearing in January 1996, the veteran 
testified that he received hearing aids at a VA clinic in 
1985 and at that time, he was told that he had a perforated 
eardrum.  The veteran then stated that on induction 
examination in 1942 and during basic training, he did not use 
earplugs or protective devices.  He also stated that he 
experienced ringing of the ears after incurring beatings as a 
prisoner-of-war.  The veteran also stated that he was exposed 
to jet noise and artillery shell fire.  In the 1970s he 
recalled having had difficulty understanding conversations 
and hearing the television.   

Also of record is a November 1996 statement in which the 
veterans spouse stated that the veteran had difficulty with 
hearing others and that she had to repeat statements when 
talking with him.  She also noted that he had difficulty 
understanding words spoken on television.  

Following a thorough review of the evidence of record, the 
Board concludes that the medical evidence of record does not 
establish a nexus between the veterans currently diagnosed 
bilateral hearing loss disorder and service.  That is, the 
evidence fails to show that the veterans claimed bilateral 
hearing loss initially became manifest in service or within 
the applicable period post service, or is related to any 
events incurred in service.  Caluza, supra.  

Here, the Board stresses that while in service, the veterans 
hearing tests were within normal limits and VA examination 
reports dated in 1947 and 1951 are silent with regard to any 
complaints of hearing loss.  The record show that the 
veterans hearing loss was initially diagnosed in September 
1995, approximately fifty years after service and even at 
that time, no reference to service was made.  In this regard, 
it is acknowledged that the record shows that the veteran 
wears hearing aids and a diagnosis of bilateral sensorineural 
hearing loss has been made.  However, not one of the post-
service medical reports of record demonstrate that the 
veterans hearing loss had its onset in service, became 
manifest to a compensable degree within a year after service, 
or could be attributed to any events in service.  Again, for 
a claim to be well grounded, there must be competent evidence 
of current disability, of incurrence or aggravation of a 
disease or injury in service, and of a nexus between the in-
service injury or disease and the current disability.  
Caluza, 7 Vet. App. 498.  Here, the record is devoid of such 
evidence.

With regard to the veterans hearing testimony, the Board 
does not dispute that the veteran was beaten while being held 
captive as a prisoner-of-war and was exposed to loud noises.  
However, there is no medical evidence of record that tends to 
establish that the veterans in-service exposure caused his 
currently diagnosed hearing loss disability.  As previously 
discussed, there is no competent evidence of record showing 
that the veterans hearing loss was incurred in service or 
aggravated by service, and in-service occurrence cannot be 
presumed.  Without proof of a nexus to service, the claim is 
not well grounded, Caluza, supra, and the veteran is not 
competent to etiologically relate the veterans disorder to 
service.  Espiritu, supra.  The claim is not well grounded 
and, therefore, must be denied.


II.  Increased rating

As a preliminary matter, the Board finds that the veterans 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that all relevant facts have been developed.  
The Board concludes that, as required by the applicable 
statute, the duty to assist has been fulfilled.  Id.

Review of the record shows that in March 1948, service 
connection for residuals of a gastric ulcer was granted.  At 
that time, the RO considered the veterans service medical 
records and a VA examination report dated in August 1947.  A 
20 percent disability rating was assigned effective in August 
1947.  The rating was reduced to 10 percent in April 1953, 
based upon a reduction in the level of symptomatology shown 
at that time.  Under governing regulation, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating is 
thus protected at that level.

The record thereafter shows that in March 1989, the veteran 
was hospitalized for an unrelated disorder but a history of 
peptic ulcer disease was noted. 

VA outpatient treatment reports extending from February 1994 
to March 1994 show no complaints of or findings associated 
with residuals of a gastric disorder.  However, the reports 
show that the veteran denied experiencing a history of 
gastrointestinal symptoms, weight loss, change in bowel 
habits, and anemia.  

At VA examination in August 1995, the veteran stated that the 
gastric ulcer became manifest while being held as a prisoner 
of war.  He maintained that he experienced frequent attacks 
and took antacids to obtain relief.  The veteran also 
complained of intermittent stomach pain of the epigastric 
area.  Objective findings revealed tenderness over the 
epigastrium and right upper quadrant; otherwise findings were 
normal.  On specific evaluation, the veteran weighed 191 
pounds, his last weight was 200, and no evidence of anemia, 
periodic vomiting, recurrent hematemesis or melena was shown.  
Pain of the epigastric area which occurred weekly and lasted 
minutes in duration was noted.  The diagnosis was gastric 
ulcer.

At his personal hearing in January 1996, the veteran denied 
experiencing any vomiting or bleeding of the gastric ulcer.  

The veteran seeks entitlement to an increased rating in 
excess of 10 percent for residuals of a gastric ulcer.  
Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Rating Schedule provides that a 10 percent rating is 
warranted for a gastric ulcer with mild, recurring symptoms 
once or twice yearly and a 20 percent rating is warranted for 
a gastric ulcer with moderate, recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  4.114, 
Diagnostic Code 7304.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

After reviewing the evidence of record, the Board finds that 
the currently assigned 10 percent evaluation is appropriate 
and entitlement to an increased evaluation is not warranted.  
The veterans complaints of reoccurring epigastric pain 
occurring over a period of minutes are recognized.  However, 
it is our opinion that the veterans disability picture 
associated with the gastric ulcer is comparable to and 
adequately compensated with the currently assigned rating.  
Here, the record does not show that the veterans symptoms 
reoccur over a 10 day duration and is devoid of any evidence 
of anemia, increased weight loss, melena, bleeding, or 
vomiting.  The record shows that the veteran experiences 
tenderness of the epigastric area which lasts minutes.  In 
view of the foregoing, the Board finds that the veterans 
currently assigned 10 percent evaluation is appropriate and 
the veterans disability picture does not more nearly 
approximate the criteria required for a rating in excess of 
10 percent.  38 C.F.R. § 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for a gastric 
ulcer is denied.


REMAND

Regarding the veterans claim for entitlement to service 
connection for traumatic arthritis of the cervical and lumbar 
spine, it is noted that VA regulation provides that if a 
veteran is a former prisoner of war and as such was interned 
or detained for not less than 30 days, then post-traumatic 
osteoarthritis shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  38 
C.F.R. § 3.303(c).

Here, even though the service medical records are silent with 
regard to any defects or abnormalities of the musculoskeletal 
system and VA examination reports dated in August 1947 and 
July 1951 along with a VA hospital report dated in March 1989 
show normal findings associated with the back, a diagnosis of 
osteoarthritis of the cervical and lumbar spine has been 
made.

VA outpatient treatment reports extending from September 1993 
to January 1995 have been reviewed.  February 1994 x-ray 
reports reveal evidence of spurring of C-5 and C-6 and severe 
degenerative discogenic disease of the L4-L5.  Diagnoses of 
osteoarthritis, degenerative disc disease and osteoarthritis 
of the cervical spine were made.  In addition, a March 1994 
VA outpatient treatment report indicates that the veterans 
osteoarthritis occurred as secondary to prisoner-of-war 
experiences.  However, because of the sparse evidence of 
record, it is not clear if the veteran has post-traumatic 
osteoarthritis and if so, whether it is manifest to a 
compensable degree.  Accordingly, the Board is of the opinion 
that a VA examination is required to determine whether the 
veteran has post-traumatic osteoarthritis of the cervical and 
lumbar spine and to determine its degree of severity.  See 
38 C.F.R. § 3.309 (c).

Regarding the claims for entitlement to an increased ratings 
for PTSD and a shell fragment wound of the right leg, because 
the record shows that the veterans claims for increased 
evaluations have been considered under the rating criteria 
for mental disorders and muscle injuries in effect prior to 
the amended regulations, effective November 7, 1996, and July 
3, 1997, respectively, and because the claims have not been 
considered under the amended regulatory criteria, due process 
requires that the case be remanded to the RO.  That is, due 
process considerations dictate that the veterans claims for 
increased evaluations for PTSD and muscle injuries be 
evaluated by the RO under the pertinent regulations effective 
both before and after the November 7, 1996 and July 7, 1997, 
amendments.  See Bernard v. Brown, 4 Vet. App. 384 (1995).

Also, regarding the claims for entitlement to increased 
ratings for PTSD and a shell fragment wound of the right leg, 
the most recent examinations for compensation and pension 
purposes were conducted in August 1995.  In light of the 
foregoing, additional development is warranted.  The Court 
has held that the statutory duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In light of the above, and to ensure full compliance with due 
process requirement, the veterans claims for entitlement to 
service connection for osteoarthritis of the cervical and 
lumbar spine and entitlement to an increased evaluation for 
PTSD and a shell fragment wound of the right leg are remanded 
to the RO for the following development:

1.  The veteran should be afforded the 
opportunity to submit evidence, medical 
and otherwise, which would support his 
claims.

2.  The RO also should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since August 1995.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran.  Regardless of 
the response from the veteran, the RO 
should obtain any current, outstanding VA 
treatment records.

3.  The RO also should schedule an 
orthopedic examination to determine the 
severity of the veterans osteoarthritis 
of the cervical and lumbar spine 
disabilities and right leg disability.  
All findings should be recorded in 
detail, including range of motion, 
recorded in degrees, and all indicated 
studies should be conducted.  The 
examination report should include a full 
description of the veterans symptoms and 
clinical findings.  Regarding the 
veterans osteoarthritis of the cervical 
and lumbar spine disabilities, the 
examiner should comment on whether the 
veterans osteoarthritis is post-
traumatic in nature.  All reasons and 
rationale for all conclusions reached 
should be discussed.

Regarding the shell fragment wound of the 
right leg disability, the examiner should 
comment on the veterans complaints of 
pain and should provide an opinion 
regarding the degree to which the pain 
claimed by the veteran could limit 
functional ability, including during any 
during flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner should also determine 
whether any weakened movement, excess 
fatigability or incoordination is present 
and if so, its impact on the range of 
motion.  In particular, the examiner 
should address the level of functional 
impairment as it affects the veterans 
industrial adaptability.  A comprehensive 
report, which separately addresses the 
aforementioned factors as well as the 
history of the veterans disability, 
should be provided.

If present, the examiner should also 
comment on whether any scars on the right 
leg resulting from the shell fragment 
wound are objectively tender on 
palpation, disfiguring, or attached to 
underlying structure.  Any functional 
impairment associated with the gunshot 
wound scar should be recorded.  The 
examiner should specifically comment on 
any complaint of pain in relation to the 
scar and should provide an opinion 
regarding the degree to which, if 
present, the pain claimed by the veteran 
could limit functional ability.  The 
veterans claims folder must be provided 
to the examiner for review prior to the 
examination

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
identify and determine the nature and 
severity of his PTSD.  The entire claims 
file and a separate copy of this remand, 
in addition to the new criteria for 
rating mental disorders must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  The examiner should 
identify all of the veterans associated 
symptomatology in order to determine the 
impairment caused by PTSD.  Any necessary 
special studies, including psychological 
testing, should be accomplished.  During 
the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veterans PTSD.  Comment upon the 
severity of symptoms and the impact of 
PTSD symptomatology upon the veterans 
daily functioning should be included.  
Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veterans impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veterans 
occupational and social impairment.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
osteoarthritis of cervical and lumbar 
spine, entitlement to an increased 
evaluation in excess of 10 percent for 
PTSD and entitlement to an increased 
evaluation in excess of 10 percent for a 
shell fragment wound of the right leg.  
Consideration must be given to the rating 
criteria for mental disorders and muscle 
injuries in effect both before and after 
the November 7, 1996, and July 3, 1997, 
amendments respectively.  

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
